TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00537-CR
NO. 03-10-00538-CR

NO. 03-10-00539-CR

NO. 03-10-00540-CR

NO. 03-10-00541-CR

NO. 03-10-00542-CR

NO. 03-10-00543-CR

NO. 03-10-00544-CR

NO. 03-10-00545-CR



Russell Laquinn Thomas aka Russell Lequinn Thomas, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 66088, 66089, 66090, 66091, 66092, 66093, 66094, 66231, & 66232 

HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In each of these causes, the district court convicted appellant Russell Laquinn Thomas
of burglary of a building after he pleaded guilty and judicially confessed.  See Tex. Penal Code
Ann. § 30.02 (West 2003).  The court assessed punishment in each cause at two years'
imprisonment, with the sentences in cause numbers 66088, 66089, and 66094 stacked on the
sentences in cause numbers 66093, 66231, and 66232, and the sentences in the latter causes stacked
on the sentences in cause numbers 66090, 66091, and 66092.
In each cause, appellant's court-appointed attorney has filed a motion to withdraw
supported by a brief concluding that the appeal is frivolous and without merit.  The briefs meet the
requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional
evaluation of the records demonstrating why there are no arguable grounds to be advanced.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy
of counsel's briefs and was advised of his right to examine the appellate records and to file a
pro se brief.  See Anders, 386 U.S. at 744.  No pro se brief has been filed, but appellant did write a
letter to the Court responding to counsel's briefs.
We have reviewed the records and find no reversible error.  See Garner v. State,
300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  We agree with counsel that the appeals are frivolous.  The issues raised in appellant's
pro se response to counsel's Anders briefs have no arguable merit.  See Garner, 300 S.W.3d at 767;
Bledsoe, 178 S.W.3d at 827.  Counsel's motions to withdraw are granted.

The judgments of conviction are affirmed.


				__________________________________________
				Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Affirmed
Filed:   March 17, 2011
Do Not Publish